IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,342



                   EX PARTE CHRIS TURAN HAWKINS, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 1112966 IN THE 232ND DISTRICT COURT
                           FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to thirty five years’ imprisonment. The Fourteenth Court of Appeals affirmed

his conviction. Hawkins v. State, No. 14-07-00381-CR (Tex. App.–Houston [14th Dist.] delivered

September 25, 2008).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to timely advise
                                                                                                       2

him of his right to petition for discretionary review pro se. Appellate counsel filed an affidavit with

the trial court. Based on that affidavit, the trial court has entered findings of fact and conclusions

of law that appellate counsel failed to timely notify Applicant that his conviction had been affirmed

and failed to timely advise him of his right to petition for discretionary review pro se. The trial court

recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We

find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for

discretionary review of the judgment of the Fourteenth Court of Appeals in Cause No. 14-07-00381-

CR that affirmed his conviction in Case No. 1112966 from the 232nd Judicial District Court of

Harris County. Applicant shall file his petition for discretionary review with the Fourteenth Court

of Appeals within 30 days of the date on which this Court’s mandate issues. Applicant’s remaining

claims are dismissed. Ex parte Torres, 943 S.W.2d 469, 472 (Tex. Crim. App. 1997).



Delivered: May 5, 2010
Do not publish